Citation Nr: 0732550	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  01-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder 
(cardiac pacemaker implantation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an April 2000 rating decision, 
the RO denied the veteran's claim for an increased rating for 
his right knee disability and his service-connection claim 
for cardiac pacemaker implantation as not well grounded.  The 
RO readjudicated the claims under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  In a June 2004 rating decision, the RO assigned a 
separate 10 percent evaluation for post-traumatic arthritis 
of the right knee.

In June 2005, the veteran failed to appear for a scheduled 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).

In December 2005, the Board denied a disability rating in 
excess of 30 percent for his unstable right knee status post 
medial collateral ligament (MCL) repair and granted a 
disability rating of 30 percent for his post-traumatic 
arthritis of the right knee.  As such, these issues are no 
longer on appeal.  In the December 2005 action, the Board 
remanded the issue of service connection for a heart disorder 
(cardiac pacemaker implantation) for additional development 
and it is again before the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
heart disorder (cardiac pacemaker implantation) is related to 
service.


CONCLUSION OF LAW

A heart disorder (cardiac pacemaker implantation) was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, December 2000, March 2006, May 2006 and June 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board notes that a piece of mail sent to the veteran by 
the St. Petersburg RO have been returned as undeliverable 
with forwarding information indicating that the veteran was 
incarcerated.  However, since that time, VA has sent the 
veteran several letters to the same address which have not 
been returned.  In Hyson v. Brown, 5 Vet. App. 262, 265 
(1993), the Court stated: "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
In this case, the veteran has not provided VA with an 
alternative address and, since his most recent mail has not 
been returned, the Board concludes that the RO has 
appropriately fulfilled it's duty to notify.

In December 2005, the Board remanded this case in order to 
afford the veteran a VA examination to determine the etiology 
of his cardiac condition.  However, the veteran did not 
report to his scheduled VA examination.  In Hyson, the Court 
also pointed out that VA must show that a claimant lacked 
"adequate reason", or "good cause" for failing to report for 
scheduled examinations.  In this case, there is no evidence 
on file demonstrating that the veteran had any "adequate 
reason" or "good cause" for failing to report to be examined 
when VA so requested.  When a claimant fails without good 
cause to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655(a),(b) 
(2007).  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board finds that VA has substantially complied with the 
Board's December 2005 remand, and further development is not 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Service medical records, VA medical records, records from the 
Florida Department of Corrections (DOC) and lay statements 
have been associated with the record.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, including 
cardiovasular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran claims that, while he was stationed at Camp 
Hansen, in Okinawa, he was assigned to temporary duty on the 
football team; that, in 1969, a military physician conducted 
team physicals and diagnosed him as having an athletic heart 
beat; and that, between the time of that examination and his 
discharge, he continued to experience chest pain and 
shortness of breath.   He contends that his in-service chest 
pains and shortness of breath were misdiagnosed and that 
these symptoms were actually the early stages of what lead to 
his current cardiac condition, a heart disorder (cardiac 
pacemaker implantation), and that his current cardiac 
condition therefore should be service-connected.

Service medical records do not show any treatment for or 
diagnosis of a heart condition.  A chest X-ray performed in 
March 1970 was within normal limits.  

A July 1971 VA examination report shows that the veteran 
cardiovascular system was normal with no murmurs, no 
enlargement, and no irregularity and the peripheral vessels 
were all normal with normal pulsations.  The veteran's pulse, 
blood pressure and respiration were all normal.  He exercised 
with no complaints as to his lower extremities, and his 
response after exercise was excellent.  He had no varicose 
veins.  A contemporaneous chest X-ray revealed a heart that 
was borderline enlarged with some increase in the pulmonary 
valcularity.  The veteran's heart had a slight left 
ventricular configuration and appeared larger than it should 
for the veteran's age.  The VA examiner suggested that the 
veteran have a repeat PA film done.  If the repeat PA film 
still showed an enlarged heart, then the examiner would 
suggest that four views of the heart be obtained, because it 
was conceivable that the veteran had an early cardiomyopathy.  
Additional films were not done. 

The next post-service medical record is from May 1996, while 
the veteran was incarcerated in the Florida DOC.  The veteran 
had excruciating chest pains, and was later transported to 
the Central Florida Reception Center in Orlando, Florida.  He 
was evaluated by a private cardiologist who diagnosed him 
with Bradyarrhythmias.  In June 1996, a private physician 
placed a pacemaker under the veteran's collarbone.  In 
November 1996, his pacemaker was replaced.  Florida DOC 
treatment records show ongoing treatment for the veteran's 
pacemaker throughout the time of his incarceration, including 
the resolution of a shoulder infection resulting from the 
surgery.  His Florida DOC records also reflect a history of 
1-1 1/2 packs of cigarettes per day for over 30 years and 
diagnoses of hypertension, severe bradycardia, angina, and 
possible septal infarct.  None of the physicians treating the 
veteran's cardiac problems related his condition to his time 
in service.  

The Board notes that the July 1971 x-ray showed a heart that 
was borderline enlarged with some increase in the pulmonary 
valcularity, had a slight left ventricular configuration and 
appeared larger than it should for the veteran's age.  The VA 
examiner suggested that, if a repeat PA film still showed an 
enlarged heart, then it was conceivable that the veteran had 
an early cardiomyopathy.  No follow up films were completed.  
However, the accompanying examination report shows that the 
veteran cardiovascular system was normal with no murmurs, 
enlargement or irregularity and that the veteran's peripheral 
vessels, pulse, blood pressure and respiration were all 
normal.  A cardiac condition was not diagnosed.  In addition, 
even if the veteran had a diagnosis of cardiomyopathy at that 
time, it would not have warranted service connection on a 
presumptive basis, as it is not one of the chronic conditions 
that would qualify for service connection if manifested to a 
compensable degree within one year after leaving service.  
38 C.F.R. § 3.307, 3.309 (2007).

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current cardiac condition, a heart 
disorder (cardiac pacemaker implantation), and active 
service.   As noted above, medical evidence is required to 
fulfill the nexus requirement.  Grottveit, supra.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a heart disorder (cardiac pacemaker 
implantation).  Accordingly, the service-connection claim for 
a heart disorder (cardiac pacemaker implantation)is denied.  


ORDER


Service connection for a heart disorder (cardiac pacemaker 
implantation) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


